In re Demouchet, Preston; — Defendant(s); applying for supervisory and/or remedial writ; to the Court of Appeal, Third Circuit, No. KW95-0309; Parish of Acadia, 15th Judicial District Court, Div. “F”, No. 31-681.
Writ denied. Although relator’s claims that he is eligible for diminution of sentence for good behavior may have merit, see Acts 1975, No. 727; State v. Dark, 353 So.2d 723, 724 (La.1977); State ex rel. Goiner v. Dees, 366 So.2d 1353, 1354 (La.1978), relator must exhaust administrative remedies before seeking judicial review, R.S. 15:1172(B), and may subsequently seek that review only in the 19th Judicial District. R.S. 15:571.15; R.S. 15:1177.